ORDER
PER CURIAM.
L.L. (“Father”) appeals from the judgment of the trial court declaring him to be the biological father of the minor child, J.C. (“Child”), and awarding S.C. (“Mother”) sole legal and physical custody of Child, an allocated share of past medical and other necessary expenses for Child, and child support. Father contends the trial court erred in awarding Mother past medical expenses, past necessaries, and retroactive child support.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
Father’s Motion to File Supplemental Legal File and Motion to File Supplemental Legal File Out of Time are denied
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).